Citation Nr: 0601059	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-15 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected impotence associated with residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2002 rating decision of the 
Denver, Colorado, Regional Office (RO), which awarded a 
separate noncompensable disability rating for impotence 
associated with the veteran's service-connected residuals of 
prostate cancer, effective from September 27, 1996.

In September 2005, the veteran had been scheduled to appear 
for a personal hearing before a Veterans Law Judge at the RO, 
however, he failed to report as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran seeks entitlement to an initial compensable 
evaluation for his service impotence.  The veteran's 
impotence, which he describes as an erectile dysfunction, has 
been rated pursuant to Diagnostic Code 7522, which provides 
for the maximum 20 percent disability rating for a deformity 
of the penis with loss of erectile power.  

During both his September 2001 and June 2002 personal 
hearings at the RO, the veteran testified that his erectile 
dysfunction involves deformity, to include having had nerves 
severed which prevent his ability to achieve an erection.  
The most recent VA examination report of record, dated in 
August 2003, indicates that the veteran remained impotent, 
unable to sustain an erection for intercourse since his 
initial surgical procedure in 1995.  Although, the examiner 
indicated that the veteran was circumcised, and had 
bilaterally descended testes which were of normal size and 
consistency, he did not address any findings of deformity.  
Under these circumstances, the Board is of the opinion that 
the veteran should be afforded further VA examination so that 
an opinion may be rendered as to whether the veteran exhibits 
any penile deformity.  See 38 C.F.R. § 3.159(c)(4) (2005).  
As the case must be remanded for the foregoing reason, any 
recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Denver, Colorado, VA 
Medical Center and obtain and associate 
with the claims file any outstanding 
records of treatment pertaining to the 
veteran's impotence, dated since August 
2003.

2.  Schedule the veteran for a VA 
genitourinary examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected impotence.  

An opinion should be rendered as to 
whether the veteran exhibits any penile 
deformity with loss of erectile power.  

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


